Title: From George Washington to Robert Townsend Hooe, 10 March 1794
From: Washington, George
To: Hooe, Robert Townsend


          
            Dear Sir
            Philadelphia Mar: 10th 1794
          
          To the best of my recollection, when you paid me for my flour of last year, you asked
            the refusal of it this year.
          By the report from my Mill, I perceive about 3,000 bushels of Wheat has been
            manufactured; but how much flour it has made, and of what sort, I am yet to learn. If you incline to purchase what there is, let me know the best
            price you will give; or to make the matter short, and to save time, you may have the
            Superfine (if any is made) and fine flour at what they sell for in this market with a
            deduction of the usual freight pr barrl from Alexandria to this place. The cash prices
            in this City ⟨are⟩
          
            
              Superfine
              50/
            
            
              Common
              47/6.
            
          
          Two or three months credit I should not ob⟨jec⟩t to.
          
          Your answer, as soon as it is convenient to you, will oblige
            Dear Sir Your Obedient Servt
          
            Go: Washington
          
          
            P.S. I have more than what is mentd above to grind.
          
        